



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Curto, 2012
    ONCA 574

DATE: 20120905

DOCKET: C55219

Rosenberg, Blair and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lawrence Curto

Appellant

Neil R. Jones and Crystal E. Tomusiak, for the appellant

Eliott Behar, for the respondent

Heard: September 5, 2012

On appeal from the sentence imposed on February 1, 2012
    by Justice
P.H. Marjoh
Agro of the Ontario Court of
    Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

While Mr. Jones has raised some important issues regarding s. 719(3.1)
    we do not think this is a proper case to deal with those issues, for the
    following reasons:


1.
The issue was not
      clearly raised before the trial judge.

2.
There was,
      accordingly, no information about the impact of the pre-sentence custody on
      this appellant; and

3.
The impact of the
      delay on the appellants parole eligibility is attenuated in this case as the
      appellant is to be released on parole today.


[2]

As to the thin-skulled issue, assuming
    without deciding this was an error, given the seriousness of the assault, we
    think the sentence was entirely fit. The severity of the injuries was a proper
    factor to consider.

[3]

Accordingly, while leave to appeal
    sentence is granted the appeal is dismissed.


